 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2355 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS GOOLSBY,                                     Case No.: 3:17-cv-00564-WQH-NLS
12
                                        Plaintiff,       ORDER
13
     v.
14
     COUNTY OF SAN DIEGO, et al.,
15
16                                   Defendants.
17
     HAYES, Judge:
18
            The matter before the Court is the Motion for Re-taxation of Costs filed by Plaintiff
19
     Thomas Goolsby. (ECF No. 183).
20
                                   PROCEDURAL HISTORY
21
           On March 21, 2017, Plaintiff Thomas Goolsby, a state inmate proceeding pro se,
22
     commenced this action by filing a civil rights Complaint pursuant to 42 U.S.C. § 1983
23
     against 11 named Defendants. (ECF No. 1). On the same day, Plaintiff filed a Motion for
24
     Leave to Proceed in Forma Pauperis (“IFP”). (ECF No. 2). On June 27, 2017, the Court
25
     granted Plaintiff’s Motion for Leave to Proceed IFP; dismissed some of the causes of action
26
     in Plaintiff’s Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2) and
27
     § 1915A(b); and granted Plaintiff 45 days leave to either notify the Court of his intention
28

                                                     1
                                                                             3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2356 Page 2 of 12



 1   to proceed with only his Eighth Amendment claims or file an amended complaint. (ECF
 2   No. 4).
 3         On August 11, 2017, Plaintiff filed an Amended Complaint against 46 named
 4   Defendants. (ECF No. 9). On December 14, 2017, the Court dismissed some of the causes
 5   of action in Plaintiff’s Amended Complaint for failure to state a claim pursuant to 28 U.S.C.
 6   § 1915(e)(2) and § 1915A(b) and granted Plaintiff 45 days leave to either notify the Court
 7   of his intention to proceed with only his Eighth Amendment claims against Defendant
 8   County of San Diego (“County”) and Defendant William Gore in his official capacity or
 9   file an amended complaint. (ECF No. 11).
10         On January 8, 2018, Plaintiff filed a Second Amended Complaint (“SAC”) against
11   45 named Defendants. (ECF No. 12). On April 10, 2018, the Court dismissed some of the
12   causes of action in Plaintiff’s SAC for failure to state a claim pursuant to 28 U.S.C. §
13   1915(e)(2) and § 1915A(b) and granted Plaintiff 45 days leave to either notify the Court of
14   his intention to proceed with only his Eighth Amendment claims against Defendant County
15   and Defendant William Gore in his official capacity and his Fourteenth Amendment claims
16   against Defendant Lawson or file an amended complaint. (ECF No. 14).
17         On April 23, 2018, Plaintiff filed a Third Amended Complaint (“TAC”) against
18   Defendants County; William Gore; Roderick Smith; Lawson; Leon; Price; Bravo;
19   Martinez; Rios; Froisted; K. Kamoss; Lovelace; Goings; Brewer; Johns; Navarro; Fowler;
20   Seely; Simms; Gardner; De La Torre; Oliver; Cole; McKenny; Cerda; Warren; Stratton;
21   Epps; Mondragon; Barrios; Camalleri; J.D. Williams; Moon; Gallegas; Bullock; Vargas;
22   Zepeda; F. Gonzales; White; Ramos; De La Cruz; Huerta; M. Ellsworth; Bass; Olsen;
23   Mendoza; Agnew, and John Doe Deputies. (ECF No. 15). Plaintiff brought the follow
24   three causes of action: (1) denial of due process in violation of the Fourteenth Amendment
25   regarding Plaintiff’s solitary confinement, (2) sleep deprivation in violation of the Eighth
26   Amendment, and (3) denial of outdoor exercise in violation of the Eighth Amendment. See
27   id. at 26-27. Plaintiff sought injunctive relief, declaratory relief, compensatory and
28   punitive damages, and “[a]ny and all other relief the [C]ourt deems just and proper.” Id.

                                                   2
                                                                              3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2357 Page 3 of 12



 1   at 32. On May 2, 2018, the Court directed the U.S. Marshall to effect service of the
 2   summons and TAC. (ECF No. 16).
 3         On July 6, 2018, Defendants County; William Gore; Jerome Agnew; Frank Bass;
 4   Carl Brewer; Matthew Ellsworth; Fermin Gonzalez; Karl Kamoss; Michael Lawson;
 5   Marcus Mesa; Francis Mondragon; Jin Moon; Anthony Oliver; Christopher Simms;
 6   Rodrick Smith; Curtis Stratton; and Jeffery Williams filed a Motion to Dismiss Plaintiff’s
 7   TAC for failure to state a claim upon which relief can be granted pursuant to Federal Rule
 8   of Civil Procedure 12(b)(6) and Motion to Strike portions of Plaintiff’s TAC pursuant to
 9   Federal Rule of Civil Procedure 12(f). (ECF No. 67). On July 18, 2018, Plaintiff filed a
10   Motion for Leave to File Discovery. (ECF No. 74). On July 26, 2018, Defendants Jesse
11   Johns; Joshua Price; and Hans Warren filed a Motion for Joinder to Defendants’ Motion to
12   Dismiss Plaintiff’s TAC and Motion to Strike portions of Plaintiff’s TAC. (ECF No. 78).
13         On September 26, 2018, the magistrate judge issued a Report and Recommendation
14   granting in part and denying part Defendants’ Motion to Dismiss Plaintiff’s TAC; denying
15   Defendants’ Motion to Strike portions of Plaintiff’s TAC; and granting in part and denying
16   part Plaintiff’s Motion for Leave to File Discovery. (ECF No. 86). On October 9, 2018;
17   October 23, 2018; and October 26, 2018; Plaintiff filed Objections to the Report and
18   Recommendation. (ECF Nos. 87, 90, 92). On October 12, 2018, Defendants filed an
19   Objection to the Report and Recommendation. (ECF No. 88). On January 8, 2019, the
20   Court issued an order stating, in relevant part,
21         IT IS HEREBY ORDERED that:
           1.    The Motion for joinder (ECF No. 78) is granted;
22
           2.    Plaintiff’s objections (ECF Nos. 87, 90, 92) to the Report and
23               Recommendation are overruled;
           3.    Defendant’s objections (ECF No. 88) to the Report and
24
                 Recommendation are overruled in part and sustained in part as stated
25               herein;
           4.    The Report and Recommendation (ECF No. 86) is adopted in part and
26
                 not adopted in part as stated herein;
27         5.    Defendant’s Motion to Dismiss (ECF No. 67) is granted in part and
                 denied in part as stated herein;
28

                                                   3
                                                                           3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2358 Page 4 of 12



 1         6.     Plaintiff’s Eighth Amendment claims regarding conditions of
                  confinement based on sleep deprivation are dismissed as to all
 2
                  defendants;
 3         7.     Plaintiff’s Fourteenth Amendment claims regarding placement in
                  administrative segregation will proceed only against the County of San
 4
                  Diego and are dismissed against all individual defendants;
 5         8.     Plaintiff’s Eighth Amendment claims regarding denial of outdoors and
                  out of cell exercise will proceed only against the County of San Diego
 6
                  and are dismissed against all individual defendants;
 7         9.     Plaintiff’s claims against John Doe defendants are dismissed without
                  discovery and without leave to amend;
 8
           10.    Plaintiff’s claims against Defendants Seely, Simms, Gardner, De la
 9                Torre, Lt. Smith, Sgt. Froisted, Price, Leon, Bravo, Martinez, Rios, and
                  Mesa are dismissed without leave to amend;
10
           11.    Service by the U.S. Marshals is no longer required with respect to any
11                unserved individual defendants.
12
     (ECF No. 97 at 9-10).
13
           On January 22, 2019, Defendant County filed an Answer to Plaintiff’s TAC. (ECF
14
     No. 98).
15
           On August 26, 2019, Defendant County filed a Motion for Summary Judgment or,
16
     in the alternative, Partial Summary Judgment. (ECF No. 137). On February 18, 2020, the
17
     magistrate issued a Report and Recommendation granting in part and denying part
18
     Defendant County’s Motion for Summary Judgment. (ECF No. 154). On March 12, 2020
19
     and March 24, 2020, Plaintiff filed Objections to the Report and Recommendation. (ECF
20
     Nos. 157, 162). On March 17, 2020, Defendant County filed an Objection to the Report
21
     and Recommendation. (ECF No. 158). On April 6, 2020, the Court issued an order stating,
22
     in relevant part,
23
           IT IS HEREBY ORDERED that the Report and Recommendation (ECF No.
24         154) is ADOPTED in part and NOT ADOPTED in part. Plaintiff’s Objections
           (ECF Nos. 157, 162) are OVERRULED. Defendant’s Objection (ECF No.
25
           158) is SUSTAINED. The Motion for Summary Judgment filed by Defendant
26         County of San Diego (ECF No. 137) is GRANTED. . . . The Clerk of the
           Court shall enter judgment in favor of Defendant County of San Diego and
27
           against Plaintiff Thomas Goolsby. The Clerk of the Court shall close this
28         case.

                                                  4
                                                                            3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2359 Page 5 of 12



 1   (ECF No. 166 at 14). On April 7, 2020, the Clerk of the Court entered judgment “in favor
 2   of Defendant County of San Diego and against Plaintiff Thomas Goolsby.” (ECF No. 167
 3   at 1).
 4            On April 20, 2020, Plaintiff filed a Notice of Appeal. (ECF No. 170).
 5            On April 21, 2020, Defendant County filed a Bill of Costs. (ECF No. 168). On July
 6   9, 2020, Plaintiff filed an Objection the Defendant County’s Bill of Costs. (ECF No. 178).
 7   On July 22, 2020, Plaintiff filed a Motion to Re-Tax Costs. (ECF No. 179). On August
 8   13, 2020, the Court denied Plaintiff’s Motion to Re-Tax Costs as prematurely filed. (ECF
 9   No. 181). On August 14, 2020, the Clerk of the Court taxed costs in the amount of
10   $1,465.94 against Plaintiff. (ECF No. 182). On August 26, 2020, Plaintiff filed a Motion
11   for Re-taxation of Costs. (ECF No. 183). On August 31, 2020, Defendant County filed a
12   Response in opposition. (ECF No. 184).
13                               CONTENTIONS OF THE PARTIES
14            Plaintiff contends that this Court should deny the bill of costs on the grounds that his
15   lawsuit against Defendant County was of substantial public importance. Plaintiff contends
16   that the issues raised in the lawsuit were close and difficult to decide. Plaintiff contends
17   that granting the bill of costs would have a chilling effect on future similar actions. Plaintiff
18   contends that he has limited financial resources and that the economic disparity between
19   him and Defendant County is great.           Plaintiff objects to the awarding of costs for
20   subpoenaing Plaintiff’s records from the California Department of Corrections and
21   Rehabilitation (“CDCR”) because the case had nothing to do with the CDCR and was
22   solely about Plaintiff’s conditions of confinement in San Diego County Jail. Plaintiff
23   objects to the awarding of costs for audio transcription of Plaintiff’s deposition of Frankie
24   Leon and Ernie Mendoza because the costs were unreasonable and unnecessary for
25   litigation.
26            Defendant County contends that the grounds raised by Plaintiff are insufficient to
27   relieve him of his presumptive obligation to pay costs to Defendant County as the
28   prevailing party. Defendant County contends that Plaintiff has failed to allege sufficient

                                                      5
                                                                                 3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2360 Page 6 of 12



 1   facts to demonstrate that this was a close case. Defendant County contends that no chilling
 2   effect will result from awarding recoverable costs to Defendant County. Defendant County
 3   contends that Plaintiff’s indigence does not excuse him from being assessed relatively
 4   minor costs. Defendant County contends that the costs to subpoena Plaintiff’s records from
 5   the CDCR and the costs of the audio recordings were properly taxed. Defendant County
 6   contends that it is entitled to recover both costs as the prevailing party.
 7                                       LEGAL STANDARD
 8          “Unless a federal statute, these rules, or a court order provides otherwise, costs--
 9   other than attorney’s fees--should be allowed to the prevailing party.” Fed. R. Civ. P.
10   54(d)(1). “Rule 54(d)[(1)] creates a presumption for awarding costs to prevailing parties;
11   the losing party must show why costs should not be awarded.” Save Our Valley v. Sound
12   Transit, 335 F.3d 932, 944-45 (9th Cir. 2003). In other words, “[b]y its terms, the rule
13   creates a presumption in favor of awarding costs to a prevailing party, but vests in the
14   district court discretion to refuse to award costs.” Ass’n of Mexican-Am. Educators v. State
15   of California, 231 F.3d 572, 591 (9th Cir. 2000). “Appropriate reasons for denying costs
16   include: (1) the substantial public importance of the case, (2) the closeness and difficulty
17   of the issues in the case, (3) the chilling effect on future similar actions, (4) the plaintiff’s
18   limited financial resources, and (5) the economic disparity between the parties.” Escriba
19   v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1247-48 (9th Cir. 2014). “This is not an
20   exhaustive list of good reasons for declining to award costs, but rather a starting point for
21   analysis . . . .” Id. at 1248 (citation omitted).
22                                           DISCUSSION
23    I.    The Substantial Public Importance of the Case
24          Plaintiff contends that he “was an inmate in the custody of the San Diego Sheriff’s
25   Department and subjected to harsh and debilitating conditions of confinement, including
26   but not limited to solitary confinement, denial of outside and out-of-cell exercise and sleep
27   deprivation.” (ECF No. 183 at 1-2). Plaintiff contends that “the challenge to alleged unjust
28   and horrific police mistreatment is of upmost public importance.” Id. at 2.

                                                     6
                                                                                   3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2361 Page 7 of 12



 1         The Court of Appeals has found that “[i]ndividual Eighth Amendment cases are
 2   important for safeguarding the rights and safety of prisoners.” Draper v. Rosario, 836 F.3d
 3   1072, 1088 (9th Cir. 2016). The Court concludes that this civil rights case involves matters
 4   of substantial public importance, which weighs against awarding costs to Defendant
 5   County. See e.g., Aguilar v. City of Los Angeles, No. CV 17-4382-CBM-(MRWx), 2020
 6   WL 2573468, at *2 (C.D. Cal. Mar. 4, 2020) (“Plaintiffs alleged the defendant officers
 7   used excessive force and failed to protect the decedent while he was in custody. Plaintiffs
 8   also asserted a supervisory claim pursuant to § 1983 against Defendant Hudlett, and a
 9   Monell claim against the City of Los Angeles. Therefore, this civil rights case involves
10   matters of substantial public importance, which weighs against awarding costs to
11   Defendants.”).
12   II.   The Closeness and Difficulty of the Issues in the Case
13         Plaintiff asserts that “when the defendants moved to dismiss plaintiff’s claims for
14   sleep deprivation the magistrate sided with plaintiff and hel[d] in her report and
15   recommendation that plaintiff's sleep deprivation claim should NOT be dismissed.” (ECF
16   No. 183 at 2). Plaintiff asserts that “[t]his was unfortunately overruled by the District judge
17   William Q. Hayes.” Id. Plaintiff asserts that “when defendant[]s moved for summary
18   judgement on plaintiff’s due process and exercise claims the magistrate judge found
19   defendant[]s failed to even meet their initial burden of proving they were entitled to
20   judgement as a matter of law.” Id. Plaintiff asserts that “the District Judge, who cited no
21   reason or rationale for disagreeing with the magistrate judge overruled her again and
22   granted defendant’s motion for summary judgement.” Id. Plaintiff contends that “[t]his
23   was a close case and could easily have gone either way . . . .” Id. Defendant County
24   contends that the fact that the District Court disagreed with the Magistrate Judge’s analysis
25   does not prove that this was a close case.
26         The duties of the district court in connection with a report and recommendation of a
27   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
28   636(b). “The district judge must determine de novo any part of the magistrate judge’s

                                                    7
                                                                               3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2362 Page 8 of 12



 1   disposition that has been properly objected to” and “may accept, reject, or modify the
 2   recommended disposition; receive further evidence; or return the matter to the magistrate
 3   judge with instructions.” Fed. R. Civ. P. 72(b)(3). The district judge must “make a de
 4   novo determination of those portions of the report . . . to which objection is made” and
 5   “may accept, reject, or modify, in whole or in part, the findings or recommendations made
 6   by the magistrate judge.” 28 U.S.C. § 636(b).
 7         On September 26, 2018, the magistrate judge recommended that “Plaintiff’s Eight
 8   Amendment claims regarding sleep deprivation be permitted to proceed against the County
 9   of San Diego; Sheriff Gore, Lieutenants K. Kamoss, Lovelace, Goings; Sergeants Brewer,
10   Johns, Navarro and Fowler; and Deputies Oliver, Cole, McKenny, Cerda, Warren,
11   Stratham, Epps, Mondragon, Barrios, Camalleri, JD Williams, Moon, Gallegas, Bullock,
12   Vargas, Zepeda, F. Gonzalez, White, Ramos, De la Cruz, Huerta, M. Ellsworth, Bass,
13   Olsen, Mendoza and Agnew”; that “Plaintiff’s Fourteenth Amendment Claims regarding
14   placement in administrative segregation be permitted to proceed against the County of San
15   Diego and Sgt. Lawson;” and that “Plaintiff’s Eighth Amendment claims regarding denial
16   of outdoors and out of cell exercise be permitted to proceed against the County of San
17   Diego . . . .” (ECF No. 86 at 31). In the Court’s January 8, 2019 Order, the Court
18   considered objections filed by Plaintiff and Defendants in order to conclude that
19   “Plaintiff’s Eighth Amendment claims regarding conditions of confinement based on sleep
20   deprivation are dismissed as to all defendants;” that “Plaintiff’s Fourteenth Amendment
21   claims regarding placement in administrative segregation will proceed only against the
22   County of San Diego and are dismissed against all individual defendants;” and that
23   “Plaintiff’s Eighth Amendment claims regarding denial of outdoors and out of cell exercise
24   will proceed only against the County of San Diego and are dismissed against all individual
25   defendants . . . .” (ECF No. 97 at 10).
26         On February 18, 2020, the magistrate judge recommended that “Summary Judgment
27   on Plaintiff’s Due Process Claim related to his placement in administrative segregation be
28   DENIED”; that “Summary Judgment on whether Plaintiff exhausted his outdoor exercise

                                                 8
                                                                           3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2363 Page 9 of 12



 1   claim while at George Bailey Detention Facility be GRANTED;” “Summary Judgment on
 2   whether Plaintiff exhausted his outdoor exercise claim while at San Diego Central Jail be
 3   DENIED;” that “Summary Judgment on Plaintiff’s Eighth Amendment Claim related to
 4   denial of outdoor exercise be DENIED; and” that “Summary Judgment on municipal
 5   liability be DENIED.” (ECF No. 154 at 33). In the Court’s April 6, 2020 Order, the Court
 6   considered objections filed by Plaintiff and Defendant County in order to grant summary
 7   judgment in favor of Defendant County and against Plaintiff on Plaintiff’s due process
 8   claim regarding administrative segregation, Plaintiff’s recreation yard claims at George
 9   Bailey Detention Facility, Plaintiff’s recreation yard claims at San Diego Central Jail, and
10   Plaintiff’s cruel and unusual punishment claim regarding outdoor exercise. (ECF No. 166).
11   The Court concludes that the case was sufficiently close and that the issues were
12   sufficiently difficult to weigh against awarding costs to Defendant County because the
13   magistrate judge recommended granting in part and denying part Defendant County’s
14   Motion for Summary Judgment while the Court ordered that summary judgment be granted
15   in favor of Defendant County and against Plaintiff.
16 III.    The Chilling Effect on Future Similar Actions
17         Plaintiff contends that “if a bill of costs in the hundreds to thousands of dollars is
18   granted against plaintiff, then that would without a doubt represent and cause a chilling
19   effect on other inmates who believe they are being mistreated by the county of san diego.”
20   (ECF No. 183 at 2). Plaintiff asserts that “[w]hile the amount of money sought might not
21   seem that high to the average citizen, to an inmate who lives of almost no money and the
22   richest inmates in State Prison are those who can afford $200 a month[,] [t]he amount
23   would definitely caus[e] a severe chilling effect.” Id. Defendant County contends that
24   courts have awarded similar and larger costs without concern for a risk of chilling effect.
25         In Draper, the Court of Appeals concluded that the district “court’s award of
26   $3,018.35 in costs [to the plaintiff in a prisoner civil rights action] was an abuse of
27   discretion.” Draper, 836 F.3d at 1086. The Court of Appeals found that
28

                                                  9
                                                                             3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2364 Page 10 of 12



 1         such a large cost award could chill similar lawsuits challenging Eighth
           Amendment violations in jails and prisons. Many would-be litigants in Eighth
 2
           Amendment excessive force cases, like Draper, have virtually no resources.
 3         Even those with meritorious cases may choose not to risk an unsuccessful
           lawsuit that could add to the fees and costs associated with conviction and
 4
           imprisonment.
 5
     Id. at 1088. The Court of Appeals “note[d] that district courts have routinely declined to
 6
     award costs against prisoners proceeding in forma pauperis under similar circumstances,
 7
     citing potential chilling effects.” Id. at 1088-89 (collecting cases); see e.g., Aguilar, 2020
 8
     WL 2573468, at *2 (citation omitted) (“Having found this case involves matters of
 9
     substantial public importance, and because Plaintiffs have limited financial resources . . . ,
10
     an award of costs against Plaintiffs would have a chilling effect on future civil rights
11
     actions.”); Baltimore v. Haggins, No. 1:10–cv–00931–LJO–JLT (PC), 2014 WL 804463,
12
     at *2 (E.D. Cal. Feb. 27, 2014) (denying $1,462.61 in costs because “while this Court is
13
     what some may call ‘inundated’ with similar cases filed under section 1983 by indigent
14
     inmates, the potential chilling effect of being taxed with costs upon defeat cannot be
15
     ignored in cases such as these.”); Meeks v. Parsons, No. 1:03–cv–6700 OWW, 2010 WL
16
     2867847, at *2 (E.D. Cal. July 21, 2010) (denying $7,448.04 in costs because “[b]ased on
17
     the totality of the circumstances, an award of the costs sought against Plaintiff would be
18
     inequitable, because he is without resources and an award has the potential to chill
19
     meritorious civil rights actions, to remedy denial of appropriate medical treatment for
20
     prisoners with known serious medical needs.”). The Court concludes that the amount of
21
     costs in this case of $1,465 has a potential chilling effect on future similar actions.
22
     IV.   The Plaintiff’s Limited Financial Resources
23
           Plaintiff asserts that he “has very limited resources.” (ECF No. 183 at 2). Plaintiff
24
     asserts that he “has been released from custody for two and a half months now and has yet
25
     to be able to find employment.” Id. Plaintiff asserts that “[h]e has zero income and lives
26
     of his wife’s income which is low.” Id. Plaintiff asserts that he “would not be able to
27
28

                                                   10
                                                                               3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2365 Page 11 of 12



 1   afford the bare necessities of life and pay the bill of costs.” Id. Defendant County contends
 2   that Plaintiff’s financial status does not excuse him from paying relatively minor fees.
 3            “Costs are properly denied when a plaintiff would be rendered indigent should she
 4   be forced to pay the amount assessed.” Escriba, 743 F.3d at 1248. In Escriba, the Court
 5   of Appeals affirmed the district court’s denial of costs because the plaintiff’s “limited
 6   financial resources weighed against taxing her with [the defendant]’s costs.” Id. at 1248.
 7   The Court of Appeals noted that “Escriba earned an average of $11,622 per year while
 8   working for Foster Farms, meaning that the costs being sought by the company exceed her
 9   average annual earnings. Moreover, the record reflects that Escriba’s efforts to secure
10   steady employment post-termination have been unsuccessful.” Id. In Draper, the Court
11   of Appeals reached a similar conclusion after finding that “Draper has virtually no
12   resources.” Draper, 836 F.3d at 1089. Defendant County has failed to present evidence
13   demonstrating that Plaintiff’s assertions regarding his financial resources are inaccurate or
14   false.    See Aguilar, 2020 WL 2573468, at *2 (“Defendants provide no evidence
15   demonstrating Plaintiff Aguilar and Plaintiff P.A.’s guardian ad litem’s declarations
16   regarding their financial resources are inaccurate or false. Accordingly, the fourth Escriba
17   factor regarding the limited financial resources of Plaintiffs weighs against awarding costs
18   to Defendants.”). The Court concludes that Plaintiff’s limited financial resources weigh
19   against awarding costs to Defendant County.
20   V.       The Economic Disparity Between the Parties
21            Plaintiff contends that “the economic disparity between the two parties is enormous”
22   because “Plaintiff who has no income or assets compared to the hundreds of millions if not
23   a billion or two the county of san diego has in their war chest” “is almost the greatest
24   economic disparity you can find.” (ECF No. 183 at 2).
25            The Court of Appeals has found that public entities, such as counties, have
26   significantly more resources than individual plaintiffs. See Draper, 836 F.3d at 1089.
27   Thus, Defendant County, as a public entity, has significantly more resources than Plaintiff.
28   See e.g., Aguilar, 2020 WL 2573468, at *3 (citations omitted) (“Courts have held public

                                                   11
                                                                              3:17-cv-00564-WQH-NLS
 Case 3:17-cv-00564-WQH-NLS Document 186 Filed 10/29/20 PageID.2366 Page 12 of 12



 1   entities, such as cities, have significantly more resources than individual plaintiffs. . . .
 2   Thus, the City of Los Angeles, as a public entity, has significantly more resources than
 3   Plaintiffs.”). The Court concludes that the economic disparity between Plaintiff and
 4   Defendant weighs against awarding costs to Defendant County. The Court concludes that
 5   Plaintiff has sufficiently rebutted the presumption in favor of awarding costs to Defendant
 6   County because all five of the Escriba factors weigh against awarding costs to Defendant
 7   County.
 8                                        CONCLUSION
 9         IT IS HEREBY ORDERED that the Motion for Re-taxation of Costs filed by
10   Plaintiff Thomas Goolsby (ECF No. 183) is GRANTED. The Court declines to award
11   costs to Defendant County of San Diego in this action. The Order of the Clerk of the Court
12   Taxing Costs (ECF No. 182) is VACATED.
13   Dated: October 29, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  12
                                                                              3:17-cv-00564-WQH-NLS
